Citation Nr: 1820295	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-24 791	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran submitted a written statement withdrawing the appeal of the issue of entitlement to service connection for a right hand disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a right hand disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or the representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1) (2017).  An appeal withdrawal is effective when it is received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b)(3) (2017).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2017).

The Veteran submitted a written statement in December 2016 withdrawing the appeal of the issue of entitlement to service connection for a right hand disability.  The representative stated that the Veteran's appeal was satisfied by a November 2015 rating decision that established service connection for a right ring finger crush fracture.  As the Veteran submitted a written statement prior to the issuance of a final decision by the Board, that withdrawal is effective.  Thus, there are effectively no remaining allegations of error of fact or law concerning the issue on appeal.  38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to service connection for a right hand disability.


ORDER

The appeal of the issue of entitlement to service connection for a right hand disability is dismissed. 



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


